DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the amended claim set received 12/21/20201 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is dependent on Claim 19 and recites, “wherein the radial ring is a radially outer ring and the radial attachment flange exhibits a coefficient of thermal expansion higher in value than the coefficient of thermal expansion of the radially outer ring,” while claim 19 recites, “wherein the radial ring is a radially inner ring and the radial attachment flange exhibits a coefficient of thermal expansion lower in value than the coefficient of thermal expansion of the radially inner ring.”  It is unclear how the radial ring can simultaneously be a radially outer ring and a radially inner ring.  It is also unclear how the radial attachment flange can simultaneously exhibit a coefficient of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (2015/0322890).
Regarding Claim 1, Lu discloses an attachment system for an exhaust component, comprising: 
a radial attachment flange (portion of element 1 shown in Figs. 3 and 5) of the exhaust component 1 (see Fig. 2); and 
(interpretation #1 for radial ring) a radial ring 8 having at least one of a radially outer surface (radially outer surface of 8, top surface as shown in the figures) configured for engagement with a radially inner surface (lower surface as shown in Fig. 5) of the radial attachment flange 1 (outer surface of 8 configured for engagement with inner surface of 1 via element 10 and elements 2-7, 9, and 11) or (interpretation #2) 
Regarding Claim 2, Lu further discloses (using radial ring interpretation #1) in Fig. 5, wherein the radial ring 8 is a radially inner ring (inner with respect to the flange 1) and the radial attachment flange 1 (made of a CMC material as read at para. 0025) exhibits a coefficient of thermal expansion lower in value than the coefficient of thermal expansion of the radially inner ring 8 (made of metal alloy as read at para. 0024).
Regarding Claim 3, Lu further discloses in Fig. 5, wherein the radially inner ring 8 is configured to engage the radial attachment flange 1 via a clearance fit (see radial spacing between 8 and 1).
Regarding Claims 4 and 5, Lu further discloses in Fig. 5, wherein the radially inner ring 8 is configured apply a radially outwardly facing compressive load against the radially inner surface of the radial attachment flange 1 upon being exposed to a hot exhaust stream (given radially inner ring 8 has a higher thermal expansion coefficient than flange 1 when extreme heat is applied, such as by a gas turbine engine hot exhaust stream, the radial spacing will be reduced and, consequently, a radially outward compressive load is delivered to the radially inner surface of the flange 1 through at least element 10).
Regarding Claim 6, Lu further discloses in Fig. 5, wherein the radially inner ring 8 includes a plurality of apertures (into which bolts 11 are inserted, see also Fig. 4) configured to accommodate a plurality of bolts 11 configured to secure the radial attachment flange 1 to an attachment ring 13 (see assembly in Fig. 5).
Regarding Claim 7, Lu further discloses in Fig. 5, a radially outer ring (washer portion of element 2) having a radially inner surface (lower surface of the radially outer 
Regarding Claims 1 and 8, Lu discloses an attachment system for an exhaust component, comprising: 
a radial attachment flange 8 of the exhaust component 13; and 
a radial ring (portion of element 1 shown in Figs. 3 and 5) having at least one of a radially outer surface configured for engagement with a radially inner surface of the radial attachment flange or a radially inner surface (lower surface as shown in Fig. 5) configured for engagement with a radially outer surface (upper surface as shown in Fig. 5) of the radial attachment flange 8 (outer surface of 8 configured for engagement with inner surface of 1 via element 10 and elements 2-7, 9, and 11).
Lu further discloses in Fig. 5, wherein the radial ring 1 is a radially outer ring (radially outer with respect to element 8) and the radial attachment flange 8 (made of metal alloy as read at para. 0024) exhibits a coefficient of thermal expansion higher in value than the coefficient of thermal expansion of the radially outer ring 1 (made of a CMC material as read at para. 0025).
Regarding Claim 9, Lu further discloses, in Fig. 5, a radially inner ring 9 having a radially outer surface (upper surface of element 9 as shown in the figure) configured for engagement with a radially inner surface (lower surface as shown in the figure) of the radial attachment flange 8.
Regarding Claim 10, Lu further discloses in Fig. 5, wherein the radially inner ring 9 is configured to apply a radially outwardly facing compressive load against the radially inner surface of the radial attachment flange 8 upon being exposed to a hot 
Regarding Claim 11, Lu further discloses in Fig. 5, wherein the radially outer ring 1 is configured to apply a radially inwardly facing compressive load against the radially outer surface of the radial attachment flange 8 upon being exposed to the hot exhaust stream (given flange 8 has a higher thermal expansion coefficient than radially outer ring 1, when extreme heat is applied, such as by a gas turbine engine hot exhaust stream, the radial spacing will be reduced and, consequently, a radially inward compressive load is applied to the radially outer surface of the radial attachment flange 8 through at least element 10).
Regarding Claim 12, Lu further discloses in Fig. 5, wherein the radially outer ring 1 includes a plurality of apertures (apertures into which elements 2 are inserted, see also Fig. 2 for plurality) configured to accommodate a plurality of bolts 11 configured to secure the radial attachment flange 8 to an attachment ring 4 (see Fig. 5).
Regarding Claim 18 , Lu discloses in Fig. 5, an exhaust system for a gas turbine engine (read para. 0001), comprising: 
an exhaust component 1 (see Fig. 2) having a radial attachment flange (portion of 1 shown in Fig. 5);
an attachment ring 8 configured to secure the exhaust component 1 to the gas turbine engine; and 
a radial ring 3 having at least one of a radially outer surface (upper surface of element 3 as shown in Fig. 5) configured for engagement with a radially inner surface 
Regarding Claim 19, Lu further discloses in Fig. 5, wherein the radial ring 3 is a radially inner ring (with respect to element 1) and the radial attachment flange (portion of 1 shown in Fig. 5; element 1 made of CMC as read at para. 0025) exhibits a coefficient of thermal expansion lower in value than the coefficient of thermal expansion of the radially inner ring 3 (element 3 made of metal alloy as read at para. 0026).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741